COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                        AMENDED ORDER

Appellate case name:      Ex parte Anthony Martin

Appellate case number:    01-17-00025-CR

Trial court case number: 389613A

Trial court:              174th District Court of Harris County

        This is an appeal from the denial of Anthony Martin’s application for writ of habeas
corpus. The State filed a motion to abate the appeal and to remand to the trial court for
preparation of findings of fact and conclusions of law supporting the denial of relief. Martin filed
a response opposing the motion, noting that the trial judge who presided over this case and heard
the evidence is no longer on the bench.
       By order dated May 9, 2017, we asked the State to file a reply to Martin’s response on or
before Monday, May 15, 2017. We withdraw that order and issue this amended order in its place.
        Today, the Texas Supreme Court issued Ad Villaral, LLC v. Pak, No. 16-0373, slip op. at
pp. 13-14 (Tex. May 12, 2017), available at http://www.txcourts.gov/supreme/orders-
opinions/2017/may/may-12-2017.aspx. Because this opinion addresses whether a former trial
judge may prepare findings of fact and conclusions of law after he or she leaves the bench, we
ask the State to address this case in its reply to Martin’s response to the motion to abate. The
State’s reply shall be due on Friday, May 19, 2017.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: May 12, 2017